Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 recites the limitation “opens downward”. Respectfully, it is unclear which object the claim is requiring to open downward.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-10, 12, 13, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rundzaitis et al (US 4,933,080) in view of “KR” (KR 200325992Y1).
With respect to claim 1, Rundzaitis et al discloses a functional unit for a bathroom (see FIG. 1) including a functional component 22, 34 for a bathroom, the functional component 22, 34 being separated from a water faucet device (e.g., separated from the faucet device by plumbing inside the wall 20) and fixed to a bathroom wall part 20, and
a reforming unit 28, 46 that is formed integrally with the functional component 22, 34 that includes a cartridge 46 (see FIG. 4) capable of reforming raw water flowing through a water supply passage A from the water faucet device to a water discharge device 24, the reforming unit 28, 46 including a casing 28 that houses the cartridge 46 and the casing 28 being detachably connected to the functional component (e.g., via the threaded connection shown in FIG 4). A base end part (e.g., the upper end of casing 28 shown in FIG. 4) of the casing 28 is detachably connected to the functional component 22, 34 (e.g., via the threads at the upper inner periphery of casing 28 shown in FIG. 4).
Rundzaitis does not appear to specify: (A) that the casing protrudes from the functional component; (B) that the functional component includes an elongate part, wherein the casing protrudes in a longitudinal direction of the elongate part from the functional component, over an extension of the elongate part toward the longitudinal direction.
KR teaches items (A) and (B) above. For example, Figure 1 of KR depicts an in-line reforming unit 100 that includes a casing. The casing protrudes from a functional component. (Id.) Further, as shown in Figure 3a, a base end part of the casing is detachably connected to the functional component. In particular, the functional component includes an elongate part 120. The casing protrudes in a longitudinal direction of the elongate part from the functional component, viz., over an extension of the elongate part toward the longitudinal direction. (Id. (showing the right side of the casing surrounding an extension of elongate part 120).)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of KR with the teachings of Rundzaitis, viz., so as to arrive at the presently claimed invention: in order to yield the predictable result of providing in-line filtration. KSR, 550 U.S. at 415–16.
	As to claim 3, Rundzaitis et al disclose the base end part as being provided with an opening (e.g., included in the protrusion on the upper end of the cartridge 46 aligned with the opening 42 shown in FIG. 4) through which the water supply passage passes and the water supply passage is provided to pass inside the casing only through the opening (see FIG. 4).
Regarding claim 4, Rundzaitis et al disclose the casing 28 as being provided to protrude in a direction that intersects a normal direction of the bathroom wall part (see FIG. 1).
	Concerning claim 6, Rundzaitis et al disclose the casing 28 as having a bottomed cylindrical shape provided with an opening that opens upward (see FIGS. 3-4).
As to claim 7, Rundzaitis et al disclose the casing 28 and the cartridge 46 as being configured to be attachable to the functional component 22, 34, in a state where the cartridge 46 is housed within the casing 28 (see FIG. 4).
Regarding claim 8, Rundzaitis et al disclose the casing 28 and the cartridge 46 as being configured to be detachable from the functional component, in a state where the cartridge 46 is housed within the casing 28 (see FIG. 4).
	Concerning claim 9, Rundzaitis et al disclose the functional component 22, 34 as being capable of being receiving a load of a bathroom item or a bathing person (e.g., pipe portion 22 being capable of receiving a bathroom item or a bathing person).
	As to claim 10, Rundzaitis et al disclose the casing 28 as being disposed away from the bathroom wall part 20 with a space in-between (see FIG. 4).
	Concerning claim 12, Rundzaitis et al disclose the functional component 22,34 as including a primary side water passage 42 provided on the upstream side of the cartridge 46 in the water supply passage and a water flow outlet 44 of the primary side water passage, through which water flows out into the cartridge, opens downward (see FIG. 4).
	Regarding claim 13, Rundzaitis et al disclose the functional component 22, 34 for a bathroom as including a receiving member 22 capable of receiving a load of a bathroom item or a bathing person and the cartridge 46 as being disposed outside the receiving member 22.
	Regarding claim 16, Rundzaitis et al disclose the receiving member 22 as being a bar member (e.g., a hollow bar member in the form of a pipe).
	Regarding claim 17, as discussed in the rejection of claim 1 supra, the functional component of the instant combination includes an elongate part. And the casing protrudes in a longitudinal direction of the elongate part from the functional component, over an extension of the elongate part toward the longitudinal direction. (KR FIG. 3a.) The instant combination does not appear to specify that at least a part of the elongate part is constituted by the bar member. KR teaches that at least a part of an elongate part can be constituted by a bar member. (Id.) As such, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to further combine the teachings of KR with the teachings of the instant combination, viz., such that the bar member of the instant combination constitutes at least a part of the elongate member of the instant combination: in order to yield the predictable result of fluidically connecting the bar member with one or more of the reforming unit and the casing. KSR, 550 U.S. at 415–16.
Regarding claim 18, Rundzaitis et al disclose the casing 28 as being provided to protrude in a direction that intersects a normal direction of the bathroom wall part (see FIG. 1).
Regarding claim 20, Rundzaitis et al disclose  that the casing is disposed away from the bathroom wall part with a space in between (see FIG. 1). In the space, a hose connected to the functional component is disposed. (Id.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rundzaitis et al (US 4,933,080) and KR in view of Lackey et al (US 2006/0207920).
	With respect to claim 19, Rundzaitis et al fail to specify the reforming units as including a life information display part capable of displaying life information of the cartridge provided at a position different from that of the receiving member. Lackey et al disclose the concept of including a life information display part 58 capable of displaying life information of a cartridge 14 provided at a position different from that of a receiving member 21 and suggests that the display provides an indication as to when the cartridge should be replaced. It would have been obvious to have modified the reforming unit of Rundzaitis et al so as to have included a life information display part as suggested by Lackey et al in order to provide an indication as to when the cartridge should be replaced.
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773